COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00345-CV


MACTEC ENGINEERING AND                                               APPELLANT
CONSULTING, INC.

                                        V.

PROPERTY OWNERS                                                        APPELLEE
ASSOCIATION OF MOUNTAIN
LAKES RANCH


                                    ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the “Motion Of Appellant To Voluntarily Dismiss

Appeal.” It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM




PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: January 27, 2011




                                    2